DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 6/17/2022 is acknowledged.
Claims 1, 9, 14, 22, and 28 have been amended.
Claims 2 and 15 have been cancelled.
Claims 1, 3-9, 11, 12, 14, 16-22, 24, 25, and 28 remain pending.

Response to Arguments
Applicant’s arguments with respect to the previous rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive.
In the Remarks on pg. 14-15 of the Amendment, Applicant contends the combination of Ye and Vernon fail to disclose or suggest a maximum shift size of any of the LDPC base graph #2, truncated LDPC base graph #1 and LDPC base graph #3 is 256.  Applicant alleges Vernon’s disclosure is not associated with any type of LDPC base graph, as claimed.
The Examiner respectfully disagrees.  Applicant's arguments against Vernon individually does not consider that the rejections are based on combinations of the Ye and Vernon references.  Ye is relied upon to show LDPC coding of segmented transport blocks of URLLC data based on base graph selection from truncated/punctured/subset versions of the variously disclosed LDPC base graphs, as claimed.  Vernon is relied upon to more expressly show the maximum shift size of 256 that is not expressly provided for in Ye, and more particularly, the benefits of defining a maximum shift size in a low computational complexity LDPC decoder.  Thus, the rejection relies upon combining the teachings of Vernon within the primary disclosure of Ye and the various base graphs, and the rejections are properly maintained.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-9, 11, 12, 14, 16-22, 24, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US20200235759A1), hereafter Ye in view of Vernon (US20150082126A1).
Regarding claims 1, 14, and 28,
Ye discloses a method (i.e. Fig. 2, 4A-B, 18A-B, 19-21) and apparatus for LDPC coding (Title), the method performed by an apparatus comprising non-transitory computer-readable medium/memory encoded with instructions/computer program code that, when executed in hardware/processor (Fig. 1B; paragraph 320) causes the hardware/processor to perform communicating at least one transport block for ultra-reliable low-latency communications between a sending device and a receiving device (Fig. 1A, 19, 22, 23; paragraph 84, 91, 121, 179; LDPC coding adapted to URLLC communications). 
Ye further shows the transport block is coded using a base graph according to one of the following three options: using only low density parity check base graph # 2; using only low density parity check base graph #2 and truncated low density parity check base graph #1; or using low density parity check base graph #2, truncated low density parity check base graph #1, and low density parity check base graph #3 (Abstract; Fig. 3, 4B, 8, 14-15, 18A-B, 19; paragraphs 2, 98-106, 121, 145-157, 168-Table1, 171-178, 198-201; LDPC coding of segmented transport blocks of URLLC data based on base graph selection from  truncated/punctured/subset versions of the variously disclosed LDPC base graphs).

Ye discloses multiple shift sizes (Fig. 8; paragraph 158-161; TBS < 2560; 256QAM) but fails to expressly show a maximum shift size is 256.
Vernon discloses scoring variable nodes for low LDPC code decoding (Title) which expressly defines a maximum shift size of 256 (paragraph 80; LDPC decoder with low computational complexity utilizing matrix of cyclically shifted N x N identify matrices, e.g. N = 256 is expressly shown).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Ye with a maximum shift size of 256, as shown by Vernon, thereby enabling low computational complexity LDPC decoders to handle various sizes of codewords, nodes/check nodes and matrices of varying column/row weights while providing.
Regarding claims 3-5 and 16-18,
Ye discloses dimensions of truncated low density parity check base graph #1 do not exceed dimensions of low density parity check base graph #2, dimensions of low density parity check base graph #3 do not exceed dimensions of low density parity check base graph #2 (Fig. 3, 8; all graph regions within the same larger dimensions), and dimensions of truncated low density parity check base graph #1, low density parity check base graph #2, and low density parity check base graph #3 are at most 42 rows and 52 columns each (i.e. paragraph 134, 176, 210).

Regarding claims 6 and 19,
Ye discloses the sending device is limited to a subset of lifting sizes (i.e. paragraph 101-113, 120, 137-144; Table 6), wherein the subset is configured to make code block granularity sparser (paragraph 98, 121).

Regarding claims 7 and 20,
Ye discloses the sending device is limited to a subset of transport block sizes, wherein the subset of transport block sizes is configured to limit supported shift sizes to a sub-set (Fig. 8, 14; paragraphs 158-161, 185-186, 198). 





Regarding claims 8, 12, 21, and 25,
Ye discloses when using only low density parity check base graph # 2 and truncated low density parity check base graph # 1, when specifically using truncated low density parity check base graph # 1 the sending device is configured to use 24 cyclic redundancy check bits per segment (i.e. paragraph 118-119, 177-179; CRC attachment including 24 bits, depends on coding rate and TB size).

Regarding claims 9 and 22,
Ye discloses when using only low density parity check base graph # 2 and truncated low density parity check base graph # 1, the sending device is configured to use low density parity check base graph # 2 only [when] a predetermined condition is met (paragraphs 179-197 describing several different predetermined conditions).

Regarding claims 11 and 24,
Ye discloses when using only low density parity check base graph # 2 and truncated low density parity check base graph # 1, when specifically using low density parity check base graph # 2 the sending device is configured to use 24 cyclic redundancy check bits per segment when the transport block size is larger than 2544, and 16 cyclic redundancy check bits per transport block otherwise (i.e. paragraph 118-119, 177-179; CRC attachment including 16 and 24 bits, depends on coding rate and TB size).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477